DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
a) regarding claim 1:
The limitation, “at least two transistors configured to essentially perform a NAND function in which an input to each of the at least two transistors comprises a second clock signal that is a delayed and inverted version of the first clock signal, the at least 
Paragraph [0049] of the specification states, “In the illustrated embodiment, the transistors 390 & 392 may be configured to reset the falling edge of the output signal Q 308. In various embodiments, this may be responsive or triggered by the rising edge of CLK 302, if CLK2 304 is derived (e.g., an inverse) of CLK 302.”  One of ordinary skill in the art would understand the claimed “first clock signal” corresponds to CLK 302, the claimed “second clock signal” corresponds to CLK2 304, and the claimed “output signal” corresponds to Q 308.  Thus the specification discloses altering the timing of the falling edge of the output signal Q 308 (i.e. claimed “second falling edge”) in response to the rising edge of CLK 302 (i.e. claimed “first rising edge” of the first clock signal) and not in response to the rising edge of CLK2 304 (i.e. claimed “rising edge of the second clock signal”) as claimed.  Therefore the newly added limitation was not described in the specification and contains new matter. 
	b) regarding claims 3-8:
	These claims are rejected based on their dependence from claim 1.
	c) regarding claim 19:
The limitation, “wherein the clock gater circuit comprises at least two transistors configured to be controlled by the second clock signal and alter a timing of the second trailing edge with respect to the first trailing edge in response to a rising edge of the 
Paragraph [0049] of the specification states, “In the illustrated embodiment, the transistors 390 & 392 may be configured to reset the falling edge of the output signal Q 308. In various embodiments, this may be responsive or triggered by the rising edge of CLK 302, if CLK2 304 is derived (e.g., an inverse) of CLK 302.”  One of ordinary skill in the art would understand the claimed “first clock signal” corresponds to CLK 302, the claimed “second clock signal” corresponds to CLK2 304, and the claimed “third clock signal” corresponds to Q 308.  Thus the specification discloses altering the timing of the falling edge of the output signal Q 308 (i.e. claimed “second trailing edge”) in response to the rising edge of CLK 302 (i.e. claimed “first leading edge” of the first clock signal) and not in response to the rising edge of CLK2 304 (i.e. claimed “rising edge of the second clock signal”) as claimed.  Therefore the newly added limitation was not described in the specification and contains new matter.
d) regarding claim 20:
The claim is rejected based on its’ dependence from claim 19.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK O NEILL/           Primary Examiner, Art Unit 2842